Citation Nr: 1401699	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-01 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for a right eye disorder.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for a claimed disability manifested as a chronic cough, to include as due to exposure to herbicide agents.

6.  Entitlement to service connection for a claimed disability manifested as steatosis (fatty liver) and elevated liver function test results, to include as due to exposure to herbicide agents. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to March 1975.    

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Virtual VA paperless claims processing system contains records of VA treatment dated from October 2007 to September 2013.  All documents in the electronic Veterans Benefits Management System are also contained in the Veteran's VA paper claims file.
 
The Veteran provided testimony at a May 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case was the subject of a Board remand dated in January 2013.  It has since been returned to the Board for appellate review.

In this decision the Board grants the Veteran's claim for service connection for left ear hearing loss.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is at least in equipoise to show that the Veteran has experienced left ear hearing loss since his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, left ear hearing loss was incurred in active service. 38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  As discussed below, sufficient evidence is of record to grant the claim for service connection for left ear hearing loss.  Therefore, no further notice or development is needed with respect to this issue.  


Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is between 0 and 20 decibels.  Higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is related to service.  Hensley, 5 Vet. App. at 160.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Analysis

The Veteran contends that he has experienced left ear hearing loss due to noise exposure during active service, to include noise exposure during training and helicopter noise while serving aboard the USS Okinawa.

At his August 1970 service entrance examination, pure tone hearing thresholds for the left ear were measured as 30 decibels at 500 hertz, 20 decibels at 1000 hertz, 15 decibels at 2000 hertz, and 20 decibels at 4000 hertz.  The pure tone hearing threshold was not measured at 3000 hertz.

At his December 1974 service discharge examination, pure tone hearing thresholds for the left ear were measured as 25 decibels at 500 hertz, 25 decibels at 1000 hertz, 25 decibels at 2000 hertz, 25 decibels at 3000 hertz, and 35 decibels at 4000 hertz, and 45 decibels at 6000 hertz.

At an August 2013 VA audiological examination, pure tone hearing thresholds for the left ear were measured as 35 decibels at 500 hertz, 45 decibels at 1000 hertz, 55 decibels at 2000 hertz, 60 decibels at 3000 hertz, 85 decibels at 4000 hertz, and 95 decibels at 6000 hertz, and 85 decibels at 8000 hertz.
 
The August 2013 VA audiological examination results meet the regulatory criteria for current hearing loss disability of the left ear.  See 38 C.F.R. § 3.385.  The examiner indicated that, due to inconsistencies in the in-service audiological test results, she could not provide an opinion as to whether the Veteran's hearing loss was related to active service without resort to pure conjecture.   The Board notes, however, that the pronounced inconsistencies to which the examiner appears to have referred were present in the right ear in-service audiological testing results.

For the left ear, whereas the Veteran was measured as experiencing a hearing loss at only one measured frequency at entry into service in August 1970, he was measured as experiencing a hearing loss at all six measured frequencies (all six frequencies were measured at greater than 20 decibels for pure tone thresholds) at discharge from service in December 1974.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988).  

Thus, the Veteran's descriptions of experiencing hearing loss in the left ear during active service and experiencing left ear hearing loss from that time forward are competent descriptions of his personal observations regarding his hearing that are corroborated by objective medical evidence of record.

Based on the foregoing, the Board finds that there is reasonable doubt as to whether the Veteran has had left ear hearing from his period of service to the present time.  , To the extent any doubt remains with respect to the claim, that doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b).  Accordingly, service connection is warranted for left ear hearing loss.



ORDER

Entitlement to service connection for left ear hearing loss is granted.



REMAND

In the Veteran's July 2008 application for compensation, he indicated that he served in Vietnam from March 1974 to March 1975.

By contrast, at his May 2012 Board hearing, the Veteran recalled that his neck injury took place and that he was directly exposed to Agent Orange in approximately January 1974 during a period of service on the USS Okinawa, when he accompanied a helicopter crew from the USS Okinawa into Vietnam and fell from a helicopter in Vietnam and injured his neck.

In May 2013, after the Board's remand of this matter in January 2013, the RO/AMC requested the Veteran's complete official military personnel file.  This has resulted in clarification of the circumstances of the Veteran's period of active.

The service personnel file includes letters from the Veteran to a congressman in January 1975 and February 1975 describing his period of service in detail.  

Additionally, a report of Transfers or Receipts indicates that the Veteran was transferred from the Naval Hospital in Long Beach California to the USS Okinawa in February 1974 and reported to the USS Okinawa in March 1974.  A subsequent Transfers and Receipts record indicates that the Veteran left the USS Okinawa on March 1, 1975, for temporary duty for the purpose of discharge.  He was released from active duty on March 5, 1975, and his last duty assignment and major command was the USS Okinawa.  Thus, the service personnel records indicate that the Veteran served aboard the USS Okinawa from March 1974 to no later than March 1, 1975.

Consequently, the Veteran's claimed direct exposures to Agent Orange or other herbicide agents and neck injury sustained when he fell from a helicopter in Vietnam while stationed aboard the USS Okinawa could only have taken place during the time frame from March 1974 to February 1975, rather than in January 1974 as asserted at his hearing, and only if the USS Okinawa was deployed in direct support of the Vietnam war at that time.  

In June 2013, the RO/AMC sought from the service department records of inpatient treatment for a neck injury on the U.S.S. Okinawa for the period from January 1975 to December 1975.  The service department was unable to locate any such records.  As noted, the Veteran was discharged from active service on March 5, 1975.

After review of the Veteran's complete service personnel file, the Board finds that, in order to fully consider the Veteran's descriptions of events aboard the USS Okinawa from March 1974 to February 1975, the RO/AMC should seek to determine whether the USS Okinawa was deployed in direct support of the Vietnam war (such as described by the Veteran, to include receiving Navy Seals on return from missions inside of Vietnam or deploying helicopters in support of the war) at any time from March 1974 through February 1975.  If so, the RO/AMC should seek ships' log records and records of inpatient treatment for a neck injury claimed to have been sustained by the Veteran when he fell from a helicopter in Vietnam during any time frame consistent with the ship having served off-shore in Vietnam.

Also, at an August 2013 VA examination, the examiner opined that, given inconsistent hearing test results during active service, she could not provide a medical opinion as to whether the Veteran experienced right ear hearing loss without resort to pure conjecture.  Therefore, an additional medical opinion is needed.

Additionally, an August 2013 VA examiner diagnosed the Veteran as having a disease of the liver, diagnosed as non-alcoholic steatosis of the liver with associated elevation of liver enzymes.  However, he did not provide an opinion as to whether the condition began during service or is related to active service, and the Board is not medically competent to provide such an opinion.  The Board will therefore request a follow-up opinion from the September 2013 VA examiner.  See 38 C.F.R. § 4.2.


Accordingly, the case is REMANDED for the following action:

1.  Contact all necessary sources to determine whether the USS Okinawa served off of the coast of Vietnam or served in direct support of the Vietnam war (such as receiving Navy Seals on returning by helicopter from missions inside of Vietnam or deploying helicopters in support of the war) during any period from March 1974 to February 1975.

If the USS Okinawa was so deployed during any period from March 1974 to February 1975, request ships logs and any records of on-board inpatient treatment of the Veteran, including for a claimed neck injury after falling from a helicopter in Vietnam during this time frame.  

2.  Request that the Veteran identify any records of VA and non-VA health care providers who have treated him for diabetes mellitus, right ear hearing loss, a disease manifested by a chronic cough, or liver disease, but that may not have been previously received into his VA claims file.  

After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC.

3.  After obtaining any outstanding records, the RO/AMC should seek a clarifying medical opinion from the examiner who conducted the September 2013 VA liver examination.  

After reviewing the claims file, the examiner (or another suitably qualified clinician if the examiner is not available) should provide an opinion as to whether it is at least as likely as not  that the Veteran's liver disease, diagnosed as non-alcoholic steatosis of the liver, began during active service or is related to any incident of service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions is requested.

4.  The RO/AMC should obtain an additional medical opinion to determine the nature and etiology of his current right ear hearing loss.  The examiner should review the claims file, including the August 1970 service entrance examination, the December 1974 service discharge examination, and the August 2013 VA examination. 

The examiner should note take note of the pure tone thresholds for the right ear at the Veteran's August 1970 service entrance examination, as compared to the pure tone thresholds at his December 1974 service discharge examination.

If there is a medical basis to support or doubt the history provided by the Veteran during the course of the appeal, the examiner should state this, with a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current right ear hearing loss manifested in service or is otherwise causally or etiologically related thereto. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the Veteran's right ear hearing loss is either likely or unlikely the result of his military service, the examiner should state whether it is at least as likely that the Veteran's disability is the result of his military service, as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions is requested.

5.  After completing the foregoing directives, the RO/AMC should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


